Citation Nr: 0621072	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile or other conveyance 
and necessary adaptive equipment.

2.  Entitlement to special monthly compensation (SMC), based 
on the need for the regular aid and attendance of another 
person (A&A), or housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.

These matters now come to the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and August 2004 decisions 
of the RO that, in part, respectively, denied a certificate 
of eligibility for financial assistance in purchasing an 
automobile or other conveyance and necessary adaptive 
equipment, and denied entitlement to SMC based on the need 
for regular A&A or housebound status.

In February 2006, the veteran withdrew his prior request for 
a Board hearing, in writing.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative when further action, on their part, is 
required.


REMAND

The veteran contends that he has lost the use of his lower 
extremities and that he is therefore entitled to SMC based on 
the need for regular A&A or housebound status, and would make 
him eligible for financial assistance in purchasing an 
automobile or other conveyance and necessary adaptive 
equipment.

Service connection has been established for the following 
disabilities:  Post-traumatic stress disorder (PTSD), rated 
50 percent disabling; diabetes mellitus, rated 40 percent 
disabling; peripheral neuropathy of each lower extremity, 
each rated 40 percent disabling; and peripheral neuropathy of 
the right upper extremity, rated 10 percent disabling-for a 
combined disability evaluation of 90 percent.  

The medical evidence of record reflects that the veteran is 
confined to a wheelchair due both to a cerebrovascular 
accident and diabetes neuropathy.

Although the veteran was afforded a VA examination in October 
2005, the physician assistant who conducted the examination 
was unable to arrive at a definitive conclusion regarding the 
veteran's inability to walk.  The report of the October 2005 
VA examination indicates that there were paresthesias of both 
feet and legs, neuritis, and impaired motor function.  
However, neither nerve conduction studies nor 
electromyography was conducted.   As such, the Board is 
unable to resolve the issues on appeal without further 
medical clarification.  Accordingly, the veteran should be 
re-examined, preferably by a board of examining physicians, 
to include a neurologist, a physiatrist, and a psychiatrist.

The term "loss of use" as it pertains to a hand or foot is 
defined by 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance. The determination will be made on the 
basis of the actual remaining function-whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.

In addition, the veteran has not been afforded an examination 
to determine whether he requires the aid and attendance of 
another person.  Such determination must be based on medical 
evidence, and not simply the history reported by the veteran.  
See Howell v. Nicholson, 19 Vet. App. 535 (2006).  The Board 
notes that the veteran has significant nonservice-connected 
disabilities.  The examiner(s) should, to the extent 
possible, distinguish symptoms attributable to service-
connected disabilities from those attributable to any other 
disability that is not service-connected.  If it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all duties 
to notify and assist in the development 
of evidence, imposed by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
have been fulfilled.  

2.  Any up-to-date VA or private 
treatment records related to service-
connected disabilities (to include PTSD, 
diabetes mellitus, and peripheral 
neuropathy of each lower extremity and 
the right upper extremity) which are not 
currently of record, should be obtained 
for incorporation into the claims folder.  

3.  The RO or AMC should arrange for the 
veteran to undergo VA examination(s)-
preferably by a neurologist, a 
physiatrist, and a psychiatrist-to 
determine whether the veteran's service-
connected disabilities have caused the 
veteran (a) to lose the use of his lower 
extremities such that he would be equally 
well served (in terms of balance, 
propulsion, etc.) by an amputation stump 
below the knee with use of a suitable 
prosthetic appliance; (b) to be 
permanently confined to his home or its 
immediate premises; and (c) to require 
the regular aid and attendance of another 
person in daily living.  The claims file, 
to include a copy of this REMAND, must be 
made available to the physician(s) 
designated to examine the veteran, and 
the report of the examination(s, or 
addendum,) should note review of the 
claims folder.  All appropriate tests and 
studies (to include nerve conduction 
velocity and electromyographic studies, 
if indicated) should be accomplished, and 
all clinical findings should be reported 
in detail. 

With regard to the loss of use of lower 
extremities, the examiner(s) should also 
indicate whether the veteran has complete 
paralysis of the external popliteal 
(common peroneal) nerve and consequent 
foot drop, accompanied by characteristic 
organic changes.

With regard to the need for A&A, the 
examiner(s) should indicate whether, as a 
result of service-connected disabilities, 
the veteran requires assistance on a 
regular basis to:  dress or undress 
himself, or keep himself ordinarily clean 
and presentable; adjust frequently any 
special prosthetic or orthopedic 
appliances; feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; attend to the 
wants of nature; and protect himself from 
hazards or dangers incident to his daily 
environment.

With regard to being housebound, the 
examiner(s) should indicate whether the 
veteran is required to remain in bed, and 
whether the veteran is confined to his 
dwelling and immediate premises.  

In providing the specific findings noted 
above, the examiner(s) should, to the 
extent possible, distinguish the symptoms 
and effects of the service-connected 
disabilities (to include PTSD, diabetes 
mellitus, and peripheral neuropathy of 
each lower extremity and the right upper 
extremity), from those associated with 
any other disability.  If it is not 
medically possible to do so, the 
examiner(s) should clearly so state, and 
indicate that his or her findings pertain 
to overall disability.  

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file copy(ies) of any notice(s) of 
the date and time of the examination(s) 
sent to the veteran by the pertinent VA 
medical facility.  The veteran is hereby 
advised that failure to report to any 
scheduled examination, without good 
cause, may result in a denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2005).  

5.  After ensuring that the 
examination(s) and all requested opinions 
have been obtained, the RO or AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before the claims 
file is returned to the Board, if 
otherwise appropriate.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




